MILLS, Judge.
The employer/carrier contend the deputy commissioner erred in awarding claimant permanent total disability benefits and in finding a causal connection between claimant’s right knee injury and the industrial accident. We affirm.
There is competent substantial evidence in the record to support the award of permanent total disability benefits.
The causality issue was decided adversely to employer/carrier in Bob Wade Ford, Inc., et al. v. Russell, 390 So.2d 827 (Fla. 1st DCA 1980).
LARRY G. SMITH and SHAW, JJ., concur.